Exhibit 10.3

 

[logoz.jpg]

 

 

Personal Employment Agreement

 

This personal Employment Agreement (the "Agreement") is made and entered into as
of November 1st, 2017, by and between Ormat Systems Ltd., registration number
511597239 a company incorporated in the State of Israel, having its offices at
the Industrial Area in Yavne, Israel (the “Company”), and Shlomi Argas, I.D.
number 059175026, residing at Givat Yeshayau (the “Employee”).

 

 

WHEREAS

the Company desires to engage the Employee in a full-time position as EVP
Operations and Products, as determined under this Agreement, and the Employee
represents that he has the required skills, qualifications and knowledge to
serve the Company as such; and

 

WHEREAS

the parties desire to state the terms and conditions of the Employee’s
engagement by the Company, effective as of the Commencement Date, as set forth
below.

 

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Company and the Employee hereby agree as follows:

 

1.

Preamble

 

 

1.1.

The preamble of this Agreement constitutes an integral part thereof.

 

 

1.2.

The division of the terms of this Agreement into clauses and the headings of the
clauses are solely for the sake of convenience and they may not be used for
interpretive purposes. The Appendixes to this Agreement constitute an integral
part hereof.

 

 

1.3.

References in this Agreement to a particular gender shall be applicable to all
genders.

 

2.

Exclusivity of the Agreement

 

 

2.1.

This Agreement is personal and the terms and conditions of the employment of the
Employee shall be solely as set forth in this Agreement.

 

 

2.2.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior understandings,
agreements, representations and discussions between them, oral or written.

 

 

2.3.

Except as expressly provided in this Agreement, the Employee shall not be
entitled to any payments or other benefits in respect of his employment and the
termination of his employment with the Company.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 2 -

 

3.

Absence of Impediment to the Employee's Employment

 

 

3.1.

The Employee warrants, confirms and undertakes that: (i) he is entitled to enter
into this Agreement and to assume all of the obligations pursuant hereto; (ii)
there is no contractual or other impediment to his entering into this Agreement,
fulfilling his obligations hereunder or to his employment with the Company;
(iii) his entering into this Agreement and fulfilling his obligations hereunder
do not require the consent of any person or entity and that on the date hereof
he is free to provide services to the Company upon the terms specified in this
Agreement; and (iv) in entering into this Agreement he is not in breach of any
other agreement or obligation to which he is or was a party or by which he is
bound. Notwithstanding the aforementioned, as the Employee in currently employed
with a 3rd party which is involved with solar power plants, in order to remove
any doubt, during the first year of employment, the Employee shall not engage in
any activity to decision within the Company which is related to solar power
production.

 

4.

Position and Duties

 

 

4.1.

Position. As of November 7th, 2017 (the: "Commencement Date") the Employee
serves in a full time capacity as an EVP Operations and Products, subject to the
terms and conditions of this Agreement. The Employee will report to the CEO.

 

 

4.2.

During the course of his employment with the Company, the Employee shall
honestly, diligently, skillfully and faithfully serve the Company. The Employee
undertakes to devote all his working time, efforts and the best of his
qualifications and skills to promoting the business and affairs of the Company,
and further undertakes to comply with the policies and working arrangements of
the Company, to loyally and fully comply with the decisions of the Company, its
management and his supervisors in Israel and abroad, to follow the Company
procedures as established from time to time, to carry out the duties imposed
upon him, whatever and whenever they shall be.

 

 

4.3.

The Employee shall at all times act in a manner suitable for his position and
status in the Company.

 

 

4.4.

The Employee shall not, without the prior written authorization of the Company,
directly or indirectly undertake any other employment, whether as an employee of
another employer, a director or independently as an agent or consultant or in
any other manner (whether for compensation or otherwise), and shall not assume
any position or render services in any of the above-stated manners to any other
entity

 

 

4.5.

The Employee undertakes to notify the Company immediately and without delay
regarding any matter or subject in respect of which he has a personal interest
and/or which might create a conflict of interest with his position in the
Company.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 3 -

 

 

4.6.

The Employee shall not directly or indirectly accept any commission, rebate,
discount, or gratuity in cash or in kind, from any person who has or is likely
to have a business relationship with the Company.

 

 

4.7.

In carrying out his duties under this Agreement, the Employee shall not make any
representations or give any guarantees on behalf of the Company, except as
expressly and in advance authorized to do so under his role at the Company.

 

 

4.8.

The Employee acknowledges and agrees that from time to time he may be required
by the Company to travel and stay abroad as part of his duties towards the
Company.

 

 

4.9.

The Employee undertakes to fulfill the responsibilities described in this
Agreement and assist the Company and will make himself available to it, even
after the termination of his employment relations with the Company, for any
reason, in any matter which the Company may reasonably request his assistance,
including for the purpose of providing any information relating to his work or
actions taken by him and including in the framework of disputes (including legal
or quasi-legal proceedings). The Company will cover all reasonable costs
incurred by Employee in connection with fulfillment of his obligations under
this clause.

 

5.

Salary

 

 

5.1.

Commencing as of the Commencement Date and thereafter, in consideration for the
Employee's services, and subject to the fulfillment of all the Employee's duties
and obligations under this Agreement, the Employee shall be entitled to a gross
monthly salary of _85,000 NIS (the “Salary”).

 

 

5.2.

The Salary shall be updated in accordance with the changes in the cost of living
index as follows: Base index is the index known on November 1, 2017. Adjustments
will be done quarterly. If there is a decrease in the index, the Salary will not
be reduced, but no increases will be granted until the index reaches the level
prior to the reduction.

 

 

5.3.

As the Employee is employed hereunder in a managerial position involving a
fiduciary relationship between the Employee and the Company, the Work and Rest
Law (5711-1951), and any other law amending or replacing such law, shall not
apply to the Employee or to his employment with the Company, and the Employee
shall not be entitled to any compensation in respect of such law. The Employee
acknowledges and agrees that the Salary and the compensation set for him
hereunder include a proper and just reward for the requirements of his position
and status and the obligation to work at irregular hours of the day.
Accordingly, the Employee shall not be entitled to any additional bonus or other
payment for extra hours of work.

 

   

The working hours as an EVP in the Company are flexible and may be performed in
the offices of the Company or elsewhere, as may be required from time to time.
The Company will pay the Employee the full salary, even if the employee has not
reached 182 working hours in a specific month, provided however that the
employee has actually fulfilled his obligations and duties under this Agreement
and has not utilized any vacation during such month.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 4 -

 

 

5.4.

The Salary shall be paid no later than the 9th day of each month, for the
preceding month.

 

 

5.5.

All the amounts specified in this Agreement are gross (in Hebrew: “bruto”) sums.
The Company shall deduct and withhold all required taxes and other statutory
payments, including health insurance contributions and social security
contributions from the Salary and from all other rights and benefits received by
the Employee.

 

 

5.6.

The Employee shall regard and retain as confidential and shall not divulge to
any of the Company’s employees and/or any third party, either during or after
the Employee's employment period, directly or indirectly, the terms of the
Employee's employment and Salary unless required by law.

 

 

5.7.

All social benefits and/or other payments due and payable to the Employee (if
any) shall be calculated only based on the Salary as defined herein. It is
hereby declared and agreed that all participation in expenses and any other
benefits, including, but without derogating from the generality of the
foregoing, bonus payments (if payable) and benefits in kind given to the
Employee in the terms of this Agreement or deriving therefrom, do not and shall
not form part of the Salary.

 

6.

Managers’ Insurance / Pension Fund

 

 

6.1.

The Company shall comply with the provisions of the "Expansion Order of
extensive pension" (the "Order"), with respect to Company and Employee
contributions to pension fund and severance pay (“Pension Plan”) as required by
the Order. The contributions to the Pension Plan shall be as follows:

 

 

 

The contributions to the Pension Plan shall be as follows:

 

 

(a)

In the event that the Employee selects manager’s insurance:

 

 

(i)

The Company shall pay into the manager’s insurance policy an amount equal to
6.5% of the Employee’s Salary on account of pension fund payment (Tagmulim)
under the manager’s insurance policy. Such contribution includes contribution to
a disability insurance policy on the Employee’s behalf which would insure 75% of
the Salary. To the extent necessary, such amount shall be increased to a total
maximum of 7.5% of the Salary if such increase is required for purchasing a
disability insurance policy insuring 75% of the Salary, provided that Company’s
payment to Tagmulim shall not be less than 5% of the Salary;

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 5 -

 

 

(ii)

The Company shall deduct 6% from the Salary on behalf of the Employee and shall
transfer such amount to the manager’s insurance policy on account of pension
fund payment (Tagmulim) under the manager’s insurance policy;

 

 

(iii)

The Company shall pay into the managers’ insurance policy 8.33% of the Salary
for severance pay (Pituzei Piturim).

 

 

(b)

In the event that the Employee selects a pension fund:

 

 

(i)

The Company shall pay a sum equal to 6.5% of the Employee’s Salary on account of
pension fund payment (Tagmulim).

 

 

(ii)

The Company shall deduct 6% of the Salary on behalf of the Employee and shall
transfer such amount to the pension fund as the Employee’s share of the pension
fund payment (Tagmulim);

 

 

(iii)

The Company shall pay 8.33% of the Salary for severance pay (Pituzei Piturim)
into the pension fund.

 

 

6.2.

The Employee shall be entitled to elect to have the Company make the payments
and deductions set forth above to a manager’s insurance policy for part of the
Salary and to a pension fund for the remainder of the Salary, and under such
circumstances the provisions of Section 6.1 shall apply pro rata to such parts
of the Salary as if they were the whole salary.

 

 

6.3.

All the payments and deductions set forth in this Section shall be based upon
the Salary, as defined above, in accordance with its amount from time to time,
and under no circumstances, shall the payments and deduction set forth in this
Section be made with respect to an amount in excess of the Employee’s total
Salary.

 

 

6.4.

The Parties hereby declare and agree that the pension arrangement in accordance
with this clause constitutes a “beneficial arrangement” for the purpose of the
Extension Order (Combined Version) for Mandatory Pension under the Collective
Agreements Law, 5717-1957 (the “Pension Extension Order”), and the Company shall
not be under any obligation to provide any pension arrangement as provided in
the Pension Extension Order other than as provided under this Section 6.

 

 

6.5.

In accordance with Section 9 of the Order, Company’s contributions to severance
pay as aforementioned shall be in lieu of payment of severance pay, pursuant to
Section 14 of the Severance Pay Law.

 

 

6.6.

Other than in events in which the Company is entitled to withhold the Pension
Plan under the Pension Extension Order, the Company shall automatically transfer
the Pension Plan to the Employee, subject to any applicable law, upon the
termination of the Employee’s employment by either party.

 

 

6.7.

The Company’s and the Employee’s pension contributions indicated in this section
shall be updated and amended according to the applicable law.

 

 

6.8.

Notwithstanding Section 6.5 herein, other than in events, as defined above as
“Cause”, in which the Company will be entitled to withhold the special severance
payment herein, the Company shall pay the Employee special severance payment
beyond Section 14 of the Severance Pay Law. The special severance payment will
be calculated according to the employee’s last monthly salary multiplied by
number of his months of employment at the Company divided by twelve.  The
special severance payment will be paid by releasing the amount accumulated under
Section 14 of the Severance Pay Law at the insurance company and /or any other
severance payment funds in the name of the Employee, plus, if needed, a
completion according to the calculation herein.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 6 -

 

7.

Advanced Study Fund

 

 

7.1.

The Company shall make monthly contributions on the Employee's behalf to a
recognized advanced study fund (“Keren Hishtalmut”) (hereinafter the “Study
Fund”), in an amount equal to 7.5% of the monthly Salary of the employee. In
addition, the Company shall deduct 2.5% from the monthly Salary of the employee
also to be paid to the Study Fund as recognized by the Income Tax Authorities.
It is hereby clarified that the sums contributed by the Company to the Education
Fund will not exceed the exempted limit recognized by the Income Tax Authority
from time to time.

 

 

7.2.

The sums contributed by the Employee shall be deducted by the Company directly
from the monthly Salary of the employee. The Employee hereby instructs the
Company to transfer to the Study Fund from each monthly Salary of the employee
due to him the amount of the Employee's and the Company's contribution, as set
forth above.

 

 

7.3.

Should any tax or other compulsory payment be imposed and payable in respect of
the Company’s contributions to the Study Fund, such tax shall be paid by the
Employee and deduct according to law.

 

 

7.4.

The Study Fund shall be transferred to the Employee, subject to any applicable
law, upon the termination of the Employee's employment.

 

8.

Additional Benefits

 

 

8.1.

Vacation. The Employee shall be entitled to 190 hours vacation in each calendar
year. The Employee is required to make every reasonable effort to exercise his
annual vacation during the year it is accrued and shall be obliged to take at
least five (5) paid vacation days during each year of the Employee’s employment;
provided however, that if the Employee is unable to utilize all the vacation
days, he will be entitled to accumulate the unused balance of the vacation hours
standing to his credit up to a maximum of 500 hours annually (the "Maximum").
The Employee shall be entitled to redeem the unused vacation days up to the
Maximum upon termination of employment. Vacation shall be taken in accordance
with the Company policy and prior approval. For avoidance of any doubt, it is
hereby agreed that the Company shall be entitled to set uniform dates for
vacation to all or part of its employees, as it shall deem fit.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 7 -

 

 

8.2.

Recreation Pay. The Employee shall be entitled to annual recreation pay (“Dmey
Havra-ah”) for 10 days per year, in the amount determined in accordance with the
applicable law.

 

 

8.3.

Sick Leave. The Employee shall be entitled to sick leave (“Yemei Mahala”) as
provided by the Sickness Pay Law, 5736-1976, The Employee shall notify the
Company, immediately, of any absence due to sickness and furnish the Company
with an applicable medical certificate to approve it. Sick days are not
redeemable and may not be converted into cash.

 

 

8.4.

Expenses. The Company will reimburse the Employee for business expenses borne by
the Employee, provided that such expenses were approved in advance by the
Company or are incurred in performing his duties in accordance with the general
practices and policies of the Company as adopted by the board of directors of
the Company from time to time, and against valid invoices furnished by the
Employee to the Company. Notwithstanding the aforementioned, the Company shall
bear the annual fees payable to the Israel Bar Association. For the avoidance of
doubt any flights that the Employee is required to take in the framework of his
employment with the Company shall be according to the prevailing company’s
travel policy.

 

 

8.5.

The Company will cover for the Employee an annual checkup at a medical center
(“Seker Refui”), but not any additional tests or treatments.

 

 

8.6.

Car.

 

 

(a)

The Employee shall be entitled to receive a leased car up to managerial category
suitable for his position (the "Car").

 

 

(b)

The Company shall bear all expenses related to the Car as detailed in Appendix A
however the Employee shall bear and pay all expenses relating to any violation
of law committed in connection with the use of the Car, including any parking or
traffic fines, and will bear the sole liability in connection therewith

 

 

(c)

Employee shall take good care of the Car and ensure that the provisions of the
insurance policy and the Company’s rules relating to the Car are strictly,
lawfully and carefully observed.

 

 

(d)

The Employee shall bear any and all taxes applicable to him in connection with
the Car and the use thereof, in accordance with income tax regulations
applicable thereto.

 

 

(e)

To avoid any doubt, the Car granted to the Employee’s use shall be in lieu of
traveling expenses as required by applicable law.

 

 

(f)

Unless provided herein differently, the current procedure related to the leased
Car is described in Appendix A, attached hereto. The annual travel kilometer
allocation shall be unlimited.

 

 

(g)

The Employee hereby irrevocably authorizes the Company to set off and deduct all
amounts that he may be owed to the Company under this subsection 8.6 and under
Appendix A against any and all amounts due to him from the Company under this
Agreement.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 8 -

 

 

 (h)

The Employee shall return the Car (together with its keys and any other
equipment supplied and/or installed therein by Company) to the Company upon
termination of his employment with Company. The Employee shall have no rights of
lien with respect to Company Car and/or any other equipment relating thereto as
above mentioned.

 

 

8.7.

Cell Phone and Laptop.

 

 

 (a)

During the Employee's employment with the Company, the Employee shall be
entitled to a cellular phone and a laptop computer, all expenses related to use
and maintenance of the laptop and phone shall be paid by the Company; provided
however, that any personal usage of the cellular phone by the Employee shall be
done reasonably and in accordance with the Company's policy.

 

 

 (b)

Alternative, the Employee shall be entitled to receive in lieu of the Company
cellular phone as mentioned above, full reimbursement of expenses incurred by
him with respect to usage of his private cellular phone in accordance with the
Company's policy.

 

 

 (c)

At the end of the Employee's employment with the Company, the Employee shall
return the cellular phone to the Company (together with any other equipment
provided to the Employee).

 

 

 (d)

The Employee shall bear all tax obligations related to the cellular phone and
the Company shall be entitled to deduct such costs and expenses from the Salary.

 

 

8.8.

Daily news paper. The employee shall be entitled for a daily newspaper sent to
his home address.

 

 

8.9

Home Internet connection. The Company will pay for installation of an internet
line in Employee's home, and pay the monthly cost of such line.

 

 

8.10.

Annual Bonus.

 

 

 (a)

It is the intention of the Company to grant Employee an annual bonus, per the
discretion of the CEO and the approval of the Compensation Committee or the
Board of Directors of the Company, as applicable (the: “Annual Bonus”). The
details of this Annual Bonus and its sum will be determined based on criteria to
be established by the Company from time to time. For the avoidance of any doubt
it is hereby clarified that the Annual Bonus shall not constitute a part of the
Salary for any purpose whatsoever, including for the purpose of the calculation
of the Employee’s severance pay, to the extent such payment is applicable.

 

 

 (b)

Upon termination of employment, for any reason, Employee shall be entitled to
receive any unpaid Annual Bonus in respect of any completed fiscal year that has
ended on or prior to the date of the Employee ceasing to serve in his position,
subject to achievement of the applicable performance conditions for such year.
The Annual Bonus under this clause shall be paid at the same time it would
otherwise be paid to the Employee had no such termination occurred;

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 9 -

 

 

(c)

In addition, upon termination of employment and subject to achievement of the
applicable performance conditions for the fiscal year in which the Employee's
termination occurs by the Company and by the Employee, Employee shall be
entitled to receive payment of the Annual Bonus that would otherwise have been
earned in respect of the fiscal year in which such termination occurred,
pro-rated to reflect the early termination date and early release from his
duties and his position, such amount to be paid at the same time it would
otherwise be paid to the Employee had no termination occurred;

 

 

8.11.

Employee Equity Awards

 

 

(a)

Subject to the receipt of any and all approvals required under applicable law,
including the approval of the Board of Directors of the Company and the
shareholders of the Company, the Employee may be eligible to participate in an
employee equity incentive plan. Any grant under any employee equity incentive
plan is subject to the terms and conditions of employee equity incentive plan as
may be amended from time to time and to the equity agreement under which the
grant was made.

 

The amount of the equity award that will be granted is subject to the approval
by the Board of Directors of the Company and the shareholders of the Company, if
required.

 

 

8.12.

Directors and Officers Liability Insurance. Employee will to be covered under
the Company’s Directors and Officers Liability Insurance policy in accordance
with its terms.

 

9.

Employment Term and Termination

 

 

9.1.

This Agreement shall be in effect commencing as of the Commencement Date and
shall continue in full force and effect until terminated pursuant to the terms
hereof.

 

 

9.2.

The Employee’s employment may be terminated by either party, at any time,
pursuant to the delivery of four (4) months prior written notice (the "Notice
Period").

 

 

9.3.

During the Notice Period and unless otherwise determined by the Company the
Employee shall continue to perform his duties until the conclusion of the Notice
Period, and cooperate with the Company in assisting the integration of the
person who will assume the Employee's responsibilities. Notwithstanding the
aforementioned, the Company shall have the right not to take advantage of the
full Notice Period and may terminate the Employee's employment at any time
during the Notice Period. In the event of such termination, the Company shall
pay the Employee his Salary and other related benefits (as detailed above) due
to him hereunder as he would have been entitled to receive for the remaining
period of the Notice Period.

 

 

9.4.

It is hereby expressly stated that the Company reserves the right to terminate
the Employee’s employment at any time during the Notice Period, regardless of
whether notice of termination of employment was delivered by the Company or
whether such notice was delivered by the Employee. In the latter case such
termination shall not constitute a dismissal of the Employee by the Company.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 10 -

 

 

9.5.

Without derogating from the Company’s rights under this Agreement and according
to law, and notwithstanding the foregoing, the Company may terminate the
Employee's employment immediately without the delivery of a prior written notice
and/or payment for Notice Period, in the event of a Cause (as defined below and
subject to any applicable law) and the employment relationship shall be deemed
effectively terminated as of the time of delivery of such notice.

 

 

 

The term "Cause" shall mean (a) a breach of trust, fiduciary obligations or
duties of care, including but not limited to, theft, embezzlement, self-dealing,
prohibited disclosure to unauthorized persons or entities of confidential or
proprietary information of or relating to the Company, its business, and its
subsidiaries, affiliates or associated entities; (b) conviction of the Employee
in a crime or felony involving moral turpitude or any crime involving fraud; (c)
the Employee's serious intentional misconduct which adversely affects the
Company; (d) an intentional and willful action taken by the Employee harming the
Company or any of its subsidiaries, affiliates or associated entities; (e)
Employee’s insubordination of any lawful resolution and/or instruction of the
Board with respect to Employee’s duties and/or responsibilities towards the
Company (f) any material breach of the Statement of Undertaking -
Confidentiality, Non- Compete and Intellectual Property attached hereto as
Appendix B by the Employee; and (g) any other act or omission that constitutes
"cause" under the laws of the State of Israel or that annuls the Employee rights
to receive severance payments under the applicable law.

 

 

9.6.

In the event that the Employee terminates his employment with the Company, for
any reason, without the delivery of a written notice in accordance with Section
9.2 above, or completion of the Notice Period, the Company shall be entitled to
deduct from any debt which it may owe the Employee an amount equal to the Salary
that would have been paid to the Employee during the Notice Period, had he
worked.

 

 

9.7.

The Employee undertakes that immediately upon the termination of his employment
with the Company, for any reason, he shall act as follows:

 

 

(a)

He shall deliver and/or return to the Company all the documents, CD's or other
magnetic media, letters, notes, reports and other papers in his possession and
relating to his employment with the Company and the fulfillment of his duties,
as well as any equipment and/or other property belonging to the Company which
was placed at his disposal, including any computer equipment, telephone
equipment, the Employee ID badge or other equipment. The Employee shall not have
any lien or other similar right over any equipment and/or other property
belonging to the Company as aforesaid.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 11 -

 

 

(b)

He shall delete any information relating to the Company or its business from his
personal computer, if any;

 

 

(c)

He shall coordinate the termination of his employment with his supervisors, and
he shall transfer in an orderly fashion and in accordance with Company
procedures and in accordance with the timetable determined by his supervisors,
all documents and information and all matters which with he dealt, to whomever
the Company instructs, all in a manner reasonably satisfactory to the Company.

 

 

9.8.

The Employee undertakes to be reasonably available to the Company after the term
of his employment, for the purpose of providing information related to his
employment period, or to his activities during such period, including, if
requested by the Company, appearance before any court or another authority. The
Company will cover all reasonable costs incurred by Employee in connection with
fulfillment of his obligation under this clause.

 

 

9.9.

In case of a change in control, as such terms is defined herein below, Change of
Control, the Employee will become fully vested in any unvested RSUs, SARs or
other equity awards awarded to the Employee and such will be immediately
accelerated and become vested.

 

 

 

"Change of Control" shall mean the consummation of any of the following events,
in a single transaction or in a series of related transactions: (i) the
acquisition of Ormat by another person (s) or entity by means of a merger,
reorganization, consolidation or similar event in which such person (s) or
entity will hold, immediately after such acquisition, more than 50% of the
outstanding voting power of Ormat, the acquiring, resulting or surviving
corporation; or (ii) the sale of all or substantially all of the assets of Ormat
(on a consolidated basis) to another entity (except an entity that is one of the
Ormat's subsidiaries or affiliates or affiliated with any of the Ormat's
then-current principal stockholders). The term "Change of Control" shall not
include any transaction or series of related transactions that are part of an
internal voluntary reorganization and/or restructuring of the Company and/or its
subsidiaries and affilietes that does not involve the acquisition of control by
a third party not affiliated with Ormat, its subsidiaries and affiliates, such
as a change in the state of incorporation of the Ormat and/or acquisition by the
Company of its own shares from any person.

 

10.

Company's Computers

 

 

10.1.

The e-mail provided to the Employee by the Company upon the commencement of his
employment is a professional e-mail, designated to be used by the Employee only
for the purpose of performing his work in the Company and the Employee is
required to use it only for professional purposes.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 12 -

 

 

10.2.

In order to guard Company's confidential information and prevent impairments,
computer viruses and transfer of illegal information and/or software and/or
copyright infringement and/or destruction to computer web traffic and/or damages
to Company's communication and/or Company's reputation and/or any other damages
to the Company's business and/or its ongoing business and its customers'
relations and in order to verify that the use of the Company's computer systems
is being done for work purposes and conducted in accordance with the applicable
Company's policies, and in order to prevent the Company's exposure to any damage
due to unauthorized use of Company's computer network and communication system;
It is hereby clarified, that the Company monitors any and all information stored
in the Company computers including professional e-mail and/or any information
transferred through the Company's computer and communication networks.
Furthermore, the Company performs various backups of all information transferred
through the Company's computer network systems.

 

 

10.3.

Monitoring shall be performed at all times without prior notice and by various
means. Monitoring can be done either by technological means, with regard to
traffic volume and content traffic or by human resources, to the extent
necessary where it is being suspected that the Company's policies were breached
and/or where there is a need to locate information for ongoing work purposes,
need to attend technical malfunctions and/or any other need required for
professional and business needs.

 

 

10.4.

The Company reserves the right to take control of the computer means provided to
the Employee in order to perform his work at all times and without prior notice,
and to block any access to it, in order to protect the Company's rights,
attending technical malfunctions and for any other professional and/or business
purposes.

 

 

10.5.

For avoidance of any inconvenience and to assure professional usage of the
Company's computers, including the electronic e-mail systems, the web, the
Company's communication means and the professional e-mail provided to the
Employee in order to perform his work; the Employee shall refrain from
transferring and/or saving any personal information which the Employee does not
wish exposed in his professional e-mail and/or in any other computerized means
provided to him by the Company in order to perform his work.

 

 

10.6.

The Employee understands and free willingly acknowledges that the Company, as an
organization which its work is conducted via computer means, is thus obligated,
in order to guard proper management of its business, to execute all the means
outlined in this Agreement. The Employee undertakes the restrictions derived
from the means outlined in this Agreement and in Company's policies.

 

 

10.7.

Nothing herein, diminishes from the Employee's right to open personal e-mail for
himself without using Company's computer means. Such personal e-mail shall not
be subject to the Company's monitoring and controlling means compelling all
traffic that passes through the Company's computers

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 13 -

 

 

10.8.

The Employee is aware of and agrees that the Company is entitled to put the
information transferred in its computers and communication networks to any use,
for the purpose of protecting its rights, at any and all time, without prior
notice.

 

11.

Confidentiality, Non-Competition and Intellectual Property Assignment

 

As a pre-condition to the entering into force of this Agreement, the Employee
shall execute the Statement of Undertaking –Confidentiality, Non -Compete and
Intellectual Property attached hereto as Appendix B and constituting an integral
part of this Agreement.

 

12.

Miscellaneous

 

 

12.1.

This Agreement constitutes a “Notice” as defined in the Notice to Employee
(Terms of Employment) Law 5762-2002.

 

 

12.2.

This Agreement is personal and shall not invoke the provisions of any collective
bargaining agreement (“Heskem Kibutsi”), collective arrangement (“Hesder
Kibutsi”), expansion orders (“Tzavei Har’hava”) or any other custom, except and
only to the extent so mandated by law.

 

 

12.3.

All payments, benefits (including any benefits in kind) and participation in
expenses payable under this Agreement or deriving therefrom, or from the
Employee's employment, are subject to deduction of income tax and other
compulsory deductions under law as prevailing from time to time, and nothing in
this Agreement shall be interpreted as imposing upon the Company any liability
whatsoever for tax or other compulsory payment due by the Employee for payments
or benefits or reimbursements for expenses as aforesaid, or as an undertaking on
the part of the Company to gross-up any tax or compulsory payment due by the
Employee. The Company shall withhold taxes according to the requirements under
the applicable laws, rules and regulations, including the withholding of taxes
at source.

 

 

12.4.

The Company shall be entitled to set off and deduct from the payments due to the
Employee, proven debts which the Employee owes to the Company, all according and
subject to the provisions of the applicable law.

 

 

12.5.

Without derogating from the generality of any other provision of this Agreement,
it is hereby declared and agreed that the remuneration and benefits to be given
to the Employee by the Company under this Agreement or deriving therefrom, are
given by the Company in reliance upon the undertakings given by the Employee
pursuant to this Agreement and the compliance by the Employee of his aforesaid
undertakings.

 

 

12.6.

No failure, delay of forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms of conditions hereof.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 14 -

 

 

12.7.

In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement.

 

 

12.8.

This Agreement, including its Appendixes, is the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any and all
prior understandings, agreements and discussions between the parties, oral or
written.

 

 

12.9.

Any modification or amendment to the provisions of this Agreement and the
appendixes hereto shall be valid only if effected in writing and signed by both
parties hereto.

 

 

12.10.

The Employee acknowledges and confirms that all terms of his employment are
personal and confidential, and undertakes to keep such term in confidence and
refrain from disclosing such terms to any third party.

 

 

12.11.

Any notice sent by prepaid registered mail by one party to the other shall be
deemed to have been received by the addressee within three business days of its
dispatch, and if delivered by hand - at the time of its delivery. The addresses
of the parties hereto are as specified in the heading to this Agreement.

 

 

12.12.

This Agreement shall be governed by the laws of the State of Israel and the
competent courts in the district of Tel-Aviv shall have exclusive jurisdiction
over any dispute arising between the parties with respect of this Agreement.

 

 

12.13.

This Agreement may be assigned by the Company to any third party, at its sole
discretion. The Employee may not assign or delegate his rights and obligations
under this Agreement to any other party without the Company’s prior written
approval.

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

 

Ormat Systems Ltd.

 

Shlomi Argas

 

 

Isaac Angel

CEO

/s/ Isaac Angel

 

 

 

 

/s/ Shlomi Argas 

 

Signature

 

Signature

                         

Date

 

Date

 

 

 

 [logoy.jpg]

 

--------------------------------------------------------------------------------

- 15 -

 

Appendix A

 

 

Car Agreement will be send separately

 

 

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 16 -

 

 Appendix B

 

Statement of Undertaking –Confidentiality, Non-Compete and Intellectual Property

 

Hezi Kattan (the “Employee”) warrants and undertakes that for as long as he is
employed by Ormat Systems Ltd. (the: "Company"), and upon termination of
employment thereafter, for any reason, he shall maintain in complete confidence
any matters that relate to the Company and its present and future parent
companies, subsidiaries and affiliates and successors, (all of the
aforementioned entities shall be referred to collectively as the “Company
Group”), their affairs and/or business, pursuant to this Agreement, and since
the Employee has and will have access to the Company Group’s intellectual
property he hereby declares and undertakes as follows:

 

1.

Confidentiality

 

1.1.

The Employee undertakes to maintain the confidentiality of the Confidential
Information (as defined below), during the term of his employment with the
Company and after the termination of such employment, for any reason.

 

 

Without derogating from the generality of the foregoing, the Employee hereby
agrees that he shall not, directly or indirectly, disclose or transfer to any
person or entity, at any time, either during or subsequent to the employment
period, any trade secrets or other confidential information, whether patentable
or not, of the Company Group, including but not limited to, all the Company
Group’s trade secrets, property, business, any information directly or
indirectly related to research and development connected with present or future
products, inventions, hardware, software, production processes, discoveries,
improvements, developments, innovations, designs, drawings, sketches, design,
calculations, diagrams, algorithms, formulas, computer files, computer programs,
data, planning processes, list of clients, list of suppliers, costing, prices,
terms of payment, plans, business secrets, business plans, plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, information regarding the skills and compensation of other employees
of the Company Group, names of clients, sales, and any other information related
to the business of the Company Group and/or their clients, including clients
with whom the Company Group is negotiating and including affiliates and/or
subsidiaries, present and future, all the foregoing whether or not such
information is protectable as a patent or any other proprietary right and any
other information purchased or received directly or indirectly in connection
with Company Group, their affairs and/or business (collectively, “Confidential
Information”), of which the Employee is or becomes informed or aware during the
employment period, whether or not developed by the Employee. Confidential
Information may be in any form including oral, writing, stored in a computer
file and/or in any other digital or other existing and/or future media.

 

 

Notwithstanding the above, Confidential Information shall not include any
information which: (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to the Employee; (ii) becomes
publicly known and made generally available after disclosure by the Company
through no action or inaction of the Employee; (iii) is required by law to be
disclosed by the Employee, provided that the Employee gives the Company a prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 17 -

 

 

1.2.

The Employee undertakes not to use the Confidential Information for any purpose
whatsoever other than the performance of his services on behalf of the Company.
Without limiting the scope of this duty, he shall only use the Confidential
Information for the benefit of the Company Group, and only to the extent
required for the performance of the services and may not disclose the
Confidential Information to any other third party who is not performing the
service.

 

 

1.3.

The Employee undertakes not to directly or indirectly give and/or transfer,
sale, publish, distribution, for any purposes, to any third party, any
information in any media, and not to photocopy and/or print and/or duplicate
object containing any or all of the Confidential Information without the
Company’s Group expressed prior written authorization.

 

 

1.4.

In the event the Employee is in breach of any of his above obligations, he shall
be liable to compensate the Company in respect of all damages and/or expenses
incurred by the Company as a result of such a breach, including trial costs and
legal fees and statutory VAT, and such being without derogating from any other
relief and/or remedy available to the Company by virtue of any law.

 

 

1.5.

Third Party Information. The Employee understands that the Company Group has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company Group's part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the term of the Employee's
employment and thereafter, the Employee will hold Third Party Information in the
strictest confidence and will not disclose Third Party Information to anyone
(other than Company personnel who need to have such information in connection
with their work for the Company) and will not use Third Party Information,
except in connection with the Employee's work for the Company, unless expressly
authorized by an officer of the Company in writing,

 

 

1.6.

No Improper Use of information of Prior employers and Others- the Employee
undertakes that during his employment with the Company he will not improperly
use or disclose any confidential information or trade secrets of any former
employer or any other person to whom the Employee has an obligation of
confidentiality, and he will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom the Employee has an obligation of confidentiality unless
consented to in writing by that former employer or person.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 18 -

 

2.

Non-Competition/ Non-Solicitation

 

 

2.1.

The Employee undertakes that during the period of his employment with the
Company and for a period of twelve (12) months following the termination of his
employment therewith, for any reason, he shall not, anywhere in the world,

 

 

(a)

Directly or indirectly carry on or hold an interest in any company, venture,
entity or other business (other than a minority interest in a publicly traded
company) which directly harms or competes with the products or services of the
Company Group ("Competing Business"), including, without limitation, as a
shareholder.

 

 

(b)

Act as a consultant or employee or officer or in any managerial capacity in a
Competing Business or supply in direct competition with the Company restricted
services to any person who was provided with services by the Company Group
during the period of twelve (12) months immediately prior to the termination
date of the Employee's employment with the Company;

 

 

(c)

Solicit, canvass or approach or endeavor to solicit, canvass or approach any
person who was provided with services by the Company at any time during the
period of twelve (12) months immediately prior to the termination date of the
Employee's employment with the Company, for the purpose of offering services or
products which directly compete with the services or products supplied by the
Company Group.

 

 

(d)

Employ, solicit or entice away or endeavor to solicit or entice away from the
Company Group any person employed by the Company Group at any time during the
period of twelve (12) months immediately prior to the termination date of the
Employee's employment with the Company.

 

 

3.

Intellectual Property, Copyright and Patents

 

 

3.1.

The Employee hereby assigns to the Company, all of the Employee’s rights, title
and interest in and to all inventions, trade secrets, professional secrets,
innovations, copyrightable works, Confidential Information, discoveries,
processes, designs, works of authorship, and other intellectual property and all
improvements on existing inventions, discoveries, processes, designs, works and
other intellectual property made or discovered by the Employee or any person
subordinate to him during the term of employment or as a result of such
employment with the Company, for no additional consideration provided that he
shall not be required to bear any expenses as a result of such assignment. The
Company and its successors shall be entitled to protect any invention and/or
patent and/or trade secret and/or professional secret and/or innovation as
aforesaid by way of registration and/or in any other manner, in Israel or
anywhere else in the world.

 

 

3.2.

The Employee declares that his salary shall constitute full consideration for
the above assignment in accordance with Section 134 of the Patents Law – 1967
(hereinafter: the “Patents Law”) and he shall not be entitled to royalties
and/or to any other payments or considerations beside his salary for or in
respect with the service invention and/or in respect to the above assignment
and/or to any intellectual property outcome of his employment and/or in respect
to the commercial use of the service invention and/or the products of his
services to the Company.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 19 -

 

 

3.3.

The Employee undertakes that upon the demand of the Company, including after the
termination of his employment for any reason, he shall sign, execute and deliver
to the Company such documents as the Company may request to confirm the
assignment of the Employee’s rights herein, and if requested by the Company,
shall assist the Company, and shall execute any necessary documents, at the
Company’s expense, in applying for and prosecuting any patents, trademarks,
trade secrets or copyright registration which may be available in respect
thereof in accordance with the laws of the State of Israel or any other foreign
country.

 

 

3.4.

In the event the Company is unable for any reason, after reasonable effort, to
secure the Employee's signature on any document needed in connection with the
actions specified in the preceding paragraph, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, which appointment is coupled with an
interest, to act for and in the Employee's behalf to execute, verify and file
any such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by the Employee.

 

 

3.5.

The Employee undertakes to deliver to the Company, written notice of any
invention and/or patent and/or commercial secret and/or innovation invented by
him and/or Employees of the Company and/or its successors who are subordinate to
him, immediately upon the discovery thereof.

 

 

3.6.

The Employee's obligations pursuant to this Section 3 shall survive the
termination of his employment with the Company and/or its successors and assigns
with respect to inventions conceived by him during the term of his employment or
as a result of his employment with the Company.

 

 

3.7.

The Employee acknowledges that the restricted period of time and geographical
area specified hereunder are reasonable, in view of the nature of the business
in which the Company is engaged, the Employee’s knowledge of the Company’s
business and the compensation he receives. Notwithstanding anything contained
herein to the contrary, if the period of time or the geographical area specified
herein should be determined to be unreasonable in any judicial proceeding, then
the period of time and area of the restriction shall be reduced so that this
Agreement may be enforced in such area and during such period of time as shall
be determined to be reasonable by such judicial proceeding. The Employee
acknowledges that the compensation and benefits granted to him by the Company
under this Agreement were determined, inter alia, in consideration for his
obligations under this Appendix.

 

 

4.

General

 

 

4.1.

Successors and Assigns. This Agreement will be binding upon the Employee's
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company Group, its successors, and its assigns.

 

 

4.2.

Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

 

[logoy.jpg]
 

--------------------------------------------------------------------------------

- 20 -

 

 

4.3.

Assignment. This Agreement may be assigned by the Company. The Employee may not
assign or delegate his duties under this Agreement without the Company's prior
written approval.

 

 

4.4.

Injunction. The Employee agrees that it would be difficult to measure damage to
the Company Group from any breach of his undertakings set forth in Sections
4.1-4.3 above, and that injury to the Company from any such breach would be
impossible to calculate, and that money damages would therefore be an inadequate
remedy for any such breach. Accordingly, the Employee agrees that if he breaches
any provision of Sections 4.1-4.3 hereof, the Company Group will be entitled, in
addition to all other remedies it may have, to an injunction or other
appropriate orders to restrain any such breach by the Employee without showing
or proving any actual damage sustained by the Company Group.

 

 

4.5.

This Agreement also constitutes an "Announcement" of employment terms according
to the Employee and Candidates Notification Law (Terms of Employment and
Application Process) – 2002.

 

 

4.6.

Governing Law. This Agreement shall be governed by, and construed in accordance
with the laws of the State of Israel, without giving effect to the rules
respecting conflict-of-law.

 

 

 

 

                                                                    

Name

 

                                                                    

Signature

 

                                                                    

Date

 

 

 

[logoy.jpg]